 1
 2
 3
 4
 5                                UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7
     ANTHONY MICHAEL GIOIOSA, SR.,
 8                                                            Case No. 2:21-cv-00700-JAD-NJK
                Plaintiff(s),
 9                                                                         ORDER
     v.
10                                                                    [Docket Nos. 6, 7]
     NEVADA DEPARTMENT OF BUSINESS
11   BUREAU, et al.,
12              Defendant(s).
13          On June 9, 2021, the undersigned issued a report and recommendation that the case be
14 dismissed for Plaintiff’s failure to timely file a complaint and an application to proceed in forma
15 pauperis. Docket No. 6. On June 10, 2021, Plaintiff filed a complaint and an application to
16 proceed in forma pauperis. Docket No. 7. Although Plaintiff’s filing was untimely, the Court will
17 WITHDRAW the report and recommendation.1
18          Plaintiff’s application to proceed in forma pauperis is incomplete, outdated, and confusing.
19 Most significantly, Plaintiff identifies a variety of sources of income, including through
20 employment, but refuses to identify the amount of money at issue for each. See Docket No. 7 at
21 1-2. Moreover, the acknowledgment and financial certificate appear to be outdated documents
22 related to a different, habeas action. See id. at 3-4.2 Accordingly, Plaintiff’s application to proceed
23 in forma pauperis is DENIED without prejudice. The Clerk of the Court shall send Plaintiff the
24
25          1
                The Court expects strict compliance with all deadlines moving forward.
26          2
              The amount of the partial filing fee for prisoners differs depending on whether the case
   is a civil rights action or a habeas petition. It would appear from the paperwork presented that a
27 partial filing fee may be $12.70, with monthly payments to be made thereafter until the full filing
   fee has been paid. Given the other deficiencies with the application to proceed in forma pauperis,
28 however, the Court declines to proceed to the partial payment stage at this juncture.

                                                      1
 1 approved form application to proceed in forma pauperis by a prisoner, as well as the document
 2 entitled information and instructions for filing an in forma pauperis application. Plaintiff must file
 3 an amended application to proceed in forma pauperis by July 29, 2021. Failure to do so will result
 4 in a recommendation to the District Judge that the case be dismissed.
 5         Lastly, the Court notes for Plaintiff that proceeding with this case will result in payments
 6 drawn from his prison accounts until the full filing fee has been satisfied even if he cannot state a
 7 claim for relief. The Court has not yet screened Plaintiff’s complaint given the threshold defects
 8 in the application to proceed in forma pauperis, but a cursory review of the complaint appears to
 9 show that it is unlikely to survive the screening process. Plaintiff may want to consider whether it
10 is better to voluntarily dismiss his claims at this stage to avoid payment of the filing fee amount.
11         Accordingly, the Court orders as follows:
12         •   The report and recommendation (Docket No. 6) is WITHDRAWN;
13         •   Plaintiff’s application to proceed in forma pauperis (Docket No. 7) is DENIED without
14             prejudice;
15         •   To the extent Plaintiff wishes to proceed on with this case, Plaintiff is ORDERED to
16             file an amended application to proceed in forma pauperis by July 29, 2021; and
17         •   The Clerk of the Court is INSTRUCTED to send Plaintiff the approved form
18             application to proceed in forma pauperis by a prisoner, as well as the document entitled
19             information and instructions for filing an in forma pauperis application.
20         IT IS SO ORDERED.
21         Dated: June 29, 2021
22                                                                ______________________________
                                                                  Nancy J. Koppe
23                                                                United States Magistrate Judge
24
25
26
27
28

                                                     2
